Citation Nr: 0710811	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-39 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for carcinoma of the colon with 
colostomy and diverticulitis, as due to radiation exposure, 
has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1946 and from January 1948 to February 1950.

Historically, the Board denied service connection for 
carcinoma of the colon due to radiation exposure in April 
1996.  The veteran did not appeal the Board's decision.  The 
veteran's subsequent petitions to reopen that claim were 
denied by rating decisions in August 2002 and December 2002, 
neither of which the veteran appealed. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision in 
which the RO again denied his petition to reopen his claim, 
which was recharacterized as for service connection for 
carcinoma of the colon with colostomy and diverticulitis.  
After the RO received additional evidence in May 2005, it 
continued the denial of the petition to reopen in July 2005.   
The veteran's notice of disagreement (NOD) was received in 
August 2005, and the RO issued a statement of the case (SOC) 
in November 2005.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2005.

In December 2005, the veteran sent a letter to the RO 
indicating that he desired to change representatives.  A 
December 2005 handwritten note at the bottom of the veteran's 
letter reflects that he was contacted by phone and said that 
he would himself find a new service organization to represent 
him.  However, the veteran did not take any further action in 
this regard and the May 2005 appointment of veterans service 
organization as claimant's representative (VA Form 21-22) has 
not been revoked.  The service organization identified in 
that document has continued to represent the veteran, and is 
therefore listed on the title page of this decision as his 
representative.

In his VA Form 9, the veteran requested a Board hearing at 
the RO.  The hearing was scheduled for October 2006.  
However, the veteran, in October 2006, through his 
representative, withdrew his hearing request.  See 38 C.F.R. 
§ 20.704(e) (2006).

In March 2007, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance his 
case on the Board's docket.  See 38 U.S.C.A. § 7107 (West 
2002 and Supp. 2006); 38 C.F.R. § 20.900(c) (2006).

The RO continued the denial of the petition to reopen (as 
reflected in an October 2006 supplemental SOC (SSOC)).  
Thereafter, the veteran submitted a November 2006 statement 
to the RO; however, the RO determined that this statement, 
which repeated arguments made previously by the veteran was 
not new evidence and did not warrant issuance of a new SSOC.  
See 38 C.F.R. § 19.31, 19.37 (2006).  The veteran later 
submitted a February 2007 statement to the Board that repeats 
arguments that the veteran has previously made regarding his 
claimed presence in Nagasaki, Japan.  This document likewise 
does not warrant remand to the RO for consideration in 
connection with this claim, in the first instance.  See 
38 C.F.R. § 20.1304 (2006).

As a final preliminary matter, the Board notes that, in his 
February 2007 letter, the veteran also wrote that he has 
chronic COPD that could have been caused by radiation.  As 
such a claim has not been adjudicated, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen on appeal has been 
accomplished.

2.  The Board denied the veteran's claim for service 
connection for carcinoma of the colon due to radiation 
exposure in April 1996, and the RO subsequently denied 
petitions to reopen this claim in August and December 2002.  
The veteran did not initiate an appeal of any of these 
denials.

3.  In a December 2002 decision, the RO declined to reopen 
the veteran's claim for service connection for carcinoma of 
the colon with colostomy and diverticulitis. Although 
notified of that decision and of his appellate rights later n 
December 2002, the veteran did not initiate an appeal.

4.  No new evidence associated with the claims file since the 
RO's December 2002 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim 
for service connection for carcinoma of the colon with 
colostomy and diverticulitis.


CONCLUSIONS OF LAW

1.  The RO's December 2002 decision that declined to reopen 
the claim for service connection for carcinoma of the colon 
with colostomy and diverticulitis is final. 38 U.S.C.A. § 
7105 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).

2.  As evidence received since the RO's December 2002 denial 
of service connection for carcinoma of the colon with 
colostomy and diverticulitis is not new and material, the 
criteria for reopening the claim are not met. 38 U.S.C.A. § 
5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Moreover, as to petitions to reopen previously 
denied claims for service connection, the veteran must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Here, in the pre-rating December 9, 2004 letter, the RO 
provided notice to the veteran telling him that in order to 
reopen his claim, the RO needed new and material evidence, 
and defined these terms.  The RO also told him the 
information and evidence was needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
relevant to the claim.  In addition, the RO explained that 
the basis for the prior denial of the claim was that the 
evidence did not show that he had participated in the 
occupation of Nagasaki or was otherwise exposed to ionizing 
radiation, and that his new evidence should relate to this 
fact in order to warrant reopening.  The RO thus met the 
timing of notice requirement as to the elements of proper 
VCAA notice as described in Pelegrini and Kent.

After the February and July 2005 rating decisions, a March 
2006 RO letter informed the veteran how disability 
evaluations and effective dates are assigned and the type of 
evidence that impacts those determinations.  After the 
veteran was afforded another opportunity to respond, the 
October 2006 SSOC reflects readjudication of the petition to 
reopen.  Hence, the veteran is not shown to be prejudiced by 
the timing of the letter complying with Dingess/Hartman.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and service personnel records, post-
service medical records, including private and VA outpatient 
treatment records from the facilities identified by the 
veteran and a letter from the Defense Nuclear Agency 
regarding the veteran's possible exposure to radiation in 
service.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his petition to reopen and the 
underlying service connection claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks legal authority to consider 
harmless error and reaffirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2006); 38 
C.F.R. § 3.303 (2006).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. § 
3.309(d)(2), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  These diseases are 
ones in which the VA Secretary has determined that a positive 
association with radiation exposure exists.  Colon cancer is 
one of these diseases.  38 C.F.R. § 3.309(d)(2)(xix) (2006).

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that may 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  Colon cancer is one of the listed diseases.  See 
38 C.F.R. § 3.311(b)(2)(x) (2006).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

The Board notes that the three alternative methods defined by 
Hilkert for establishing service connection all share a 
common threshold: that the claimant has, in fact, been shown 
to have been exposed to radiation.

As indicated above, most recently, in a December 2002 
decision, the RO declined to reopen the veteran's claim for 
service connection for carcinoma of the colon with colostomy 
and diverticulitis.  In its decision, the RO noted that the 
Board had denied the claim April 1996.  Evidence considered 
by the Board and the RO included October to November 1984 
Loris Hospital treatment records indicating that the veteran, 
after a sigmoidoscopy and colonoscopy, underwent 
abdominoperineal resection with sigmoid colostomy, and the 
November 1984 discharge summary indicates a final diagnosis 
of carcinoma of the colon.  Also considered were the 
veteran's service personnel records, which did not indicate 
that he ever served in Nagasaki, Japan, but, rather, that he 
arrived at Sasebo, Kyushu, Japan in September 1945 and 
departed from there in August 1946.  Also of record were the 
veteran's statements that he visited Nagasaki while stationed 
in Sasebo.  However, a March 1993 letter from the Defense 
Nuclear Agency (DNA) obtained pursuant to 38 C.F.R. 
§ 3.311(a)(2)(ii) did not corroborate the veteran's 
statements, but, rather, indicated that he arrived in Sasebo 
in September 1945 while assigned to Signal company, Supply 
and Maintenance Battalion, 8th Service Regiment, and left 
Japan in August 1946.  The DNA also indicated that the 
available military records confirm that the veteran served in 
Japan but not with the American occupation forces at Nagasaki 
and that, "It appears that he came no closer than 30 miles 
to Nagasaki while performing official military duties in 
Japan.  At such a distance there was no risk of exposure to 
radiation from the strategic bombing of the city."  Also 
considered was the September 1992 letter of Dr. Stout that it 
was possible that the veteran's carcinoma of the colon could 
have resulted from being exposed to radiation.  

The Board found, however, that the preponderance of the 
evidence established that the veteran was not exposed to 
ionizing radiation, so, even if Dr. Stout's opinion had not 
been written in speculative language, it was of no 
evidentiary value because of the lack of evidence of exposure 
to ionizing radiation.  See Coburn v. Nicholson, 19 Vet. App. 
427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2006) (where other facts in the record contradict the 
facts provided by the veteran that form the basis of a 
medical opinion, reliance on such facts in a veteran's 
statements warrants discounting of a medical opinion). The 
only evidence in addition to that noted above that was before 
the RO at the time of the December 2002 denial were the 
records of Dr. Palomares regarding the 1984 carcinoma of the 
colon diagnosis and treatment. 

The present claim was initiated in November 2004.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran. 38 U.S.C.A. § 
5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156(a) (2006); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, 38 C.F.R. § 3.156(a) has been revised 
to define "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
December 2002 RO denial of service connection.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the RO's December 
2002 denial consists of additional statements by the veteran 
indicating that he went to Nagasaki while in Japan; copies of 
the aforementioned 1984 treatment records; a January 2003 
letter from Dr. Palomares stating that the veteran was 
diagnosed with colon cancer in 1984, that he served in the 
military during WWII and was exposed to radiation in Nagasaki 
and Sasebo, and that this exposure "could be a factor in his 
development of cancer"; a VA Medical Center (VAMC) health 
summary regarding eligibility for housebound status 
indicating no data available for all categories; a May 2004 
pharmacy assessment progress note; and a March 2005 addendum 
to the November 1984 discharge summary of Dr. Stout, which 
states: "Addendum to Past Medical History: Patient does not 
have a family history of colon cancer.  There is history of 
Gout, heart disease as well as diabetes."

The Board finds that, other than the 1984 treatment records, 
the additionally received evidence  is "new" in the sense 
that it was not previously before agency decision makers.  
The Board also finds, however, that this evidence is not 
"material" for purposes of reopening the claim for service 
connection. None of the medical evidence received is 
pertinent to the central question underlying the claim for 
service connection-i.e., whether the veteran was in fact 
exposed to ionizing radiation.  The opinion of Dr. Palomares 
assumes such exposure, but he did not indicate any basis for 
this assumption other than the veteran's own statements, did 
not indicate that Dr. Palomares had reviewed the veteran's 
claims file, and did not address the finding of the DNA to 
the contrary, which was based on the veteran's service 
personnel records.  Thus, Dr. Palomares' conclusion that 
radiation exposure "could be a factor in his development of 
cancer," in addition to containing speculative phraseology, 
is therefore not competent evidence.  See Coburn,  19 Vet. 
App. at 432-433; Kowalski, 19 Vet. App. at 179.  The other 
evidence, including Dr. Stout's addendum stating that the 
veteran did not have a family history of colon cancer, also 
does not address whether the veteran was exposed to ionizing 
radiation, and is therefore also not material.

Hence, the evidence received since the December 2002 denial 
is not material for purposes of reopening the claim because 
it is either cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for carcinoma of the colon with 
colostomy and diverticulitis.

The veteran's statements also provide no basis to reopen the 
claim.  They are cumulative and redundant of the his prior 
statements and, although presumed credible, conflict with the 
March 1993 DNA findings, which, as noted by the Board in its 
April 1996 decision, is more contemporaneous with the events 
to which  they relate and thus inherently more reliable than 
accounts based on memory many years later.  Moreover, to the 
extent that the veteran maintains that his colon cancer is 
due to radiation exposure, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). Accordingly, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for carcinoma 
of the colon with colostomy and diverticulitis due to 
radiation exposure have not been met, and the RO's December 
2002 denial to reopen the veteran's claim for service 
connection for carcinoma of the colon with colostomy and 
diverticulitis remains final. As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

As new and material evidence to reopen the claim for service 
connection for carcinoma of the colon with colostomy and 
diverticulitis, as due to radiation exposure, has not been 
received, the appeal is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


